Citation Nr: 9924766	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.  

2.  Entitlement to an increased disability evaluation for 
lumbarization of the first sacral vertebra, and spina bifida, 
L5, with chronic low back pain, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1970.  He also served in the United States Army 
National Guard and in the United States Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The Board remanded this case in October 1996 for 
additional development.  


FINDINGS OF FACT

1.  The claim for service connection for degenerative joint 
disease of the lumbosacral spine is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

2.  Lumbarization of the first sacral vertebra and spina 
bifida, L5, are considered to be currently manifested by 
intermittent low back pain.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for degenerative 
joint disease of the lumbosacral spine.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an evaluation in excess of 10 percent for 
lumbarization of the first sacral vertebra and spina bifida, 
L5, with chronic low back pain, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §  4.71a, 
Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Degenerative Joint Disease of the 
Lumbosacral Spine.

The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran has contended in letters and during his RO 
hearing in December 1994 that injuries sustained in an 
automobile accident in service in 1970 had caused a low back 
disorder and that he should, therefore, be granted service 
connection.  He testified that, during hospitalization after 
the accident, he had been found to have tightness and a 
sharp, burning pain in his back.  Since 1970, he alleged, the 
pain has become much worse.  He had worked as an aircraft 
mechanic until two and a half years prior to the hearing, but 
had been laid off due to bankruptcy of the company. At the 
time of the hearing, he was not currently employed.  He 
reported that he suffered daily from muscle spasms in his 
back, could not bend forward or from side to side, and could 
not reach down to tie his shoes.  Although he had been 
advised by private neurosurgeon to have surgery for disc 
disease, he refused as he considered it too risky.  

Service medical records show multiple back pain complaints in 
service.  Low back ache was noted in January 1965 and mild 
muscle spasm in the lower flank in September 1965.  In 
December 1965, following complaints of low back ache of six 
month's duration, the diagnosis was chronic low back strain, 
with x-ray evidence of a congenital back anomaly.  In June 
1966, the veteran underwent a follow up examination after 
having been admitted the week before to a United States Air 
Force hospital for evaluation of his low back pain.  
Hospitalization records were said to show congenital 
deformity of his lumbar spine, with intermittent pain over 
the past several months.  He had not shown any severe 
limitation of motion, [positive] straight leg raising, or 
muscle weakness during hospitalization and no limitation of 
motion or tenderness of the lumbosacral spine during the 
present examination.  

In March 1967, the veteran again reported to sick call with 
intermittent low back pain without radiculation or 
aggravation by coughing or sneezing.  An x-ray of lumbosacral 
spine showed normal curvature, with vertebral body stature 
maintained throughout.  There was no narrowing of the 
intervertebral disc spaces. A transitional vertebra at the 
lumbosacral junction and spina bifida of the L5 and 
transitional vertebra were seen.  In November 1969 and in 
January 1970, the veteran complained of chronic pain in the 
low back, aggravated by excessive lifting and climbing on the 
job and in April 1970 requested a permanent profile.  

A hospitalization report from a United Stated Naval Hospital, 
dated in June 1970, revealed that the veteran had been in a 
motor vehicle accident, sustaining lacerations to his scalp 
and a bruise over the left lower anterior lateral chest with 
pain in the left flank and gross hematuria.  During 
hospitalization, fractures of the left 11th and 12th ribs 
stabilized well, and no serious renal injury was found.  The 
veteran remained asymptomatic and, upon discharge, was 
considered fit for duty.  The discharge diagnosis noted only 
contusion of the left kidney.  There was no reference in this 
report to any injury to the veteran's low back. 

In July 1970, the veteran again reported to sick call with 
his recurrent problem of low back pain and muscular injuries.  
Cross training was recommended.  Accordingly, he was afforded 
a consultation evaluation for chronic low back pain in 
November 1970, which noted prior diagnosis of spina bifida 
occulta with lumbarization of the S-1 vertebra.  He had been 
scheduled for pole climbing.  He stated that he had chronic 
mild low back pain, but denied any history of radiculitis, 
weakness of either lower extremity, or increased pain with 
coughing or sneezing.  The pain was aggravated with prolonged 
marching or lifting and was relieved with lying down.  
Examination revealed an asymptomatic gait, even with heel and 
toe walking.  Deep tendon reflexes were bilaterally brisk and 
equal.  There was no evidence of any motor or sensory deficit 
of either lower extremity.  Examination revealed forward 
flexion at the waist to better than 90 degrees with minimal 
discomfort in the low back.  Straight leg raising tests were 
essentially normal.  There was no pain on palpation of the 
spinous processes, paravertebral muscles or either sciatic 
notch.  Examination of the x-rays revealed the previously-
described spina bifida occulta plus lumbarization of the 
first sacral vertebra.  The consultant recommended avoidance 
of any activity which would require serious strains of the 
back.  

The veteran's separation examination in December 1970  noted 
flattening of the lumbar lordosis and recurrent low back 
pain, with x-ray diagnosis of lumbarization of the first 
sacral vertebra and spina bifida occulta L5.  

New York State Army National Guard records, Reports of 
Medical Examinations in October 1979 and in November 1981, 
were both negative for any evidence of a low back disability.  
In both Reports of Medical History, the veteran denied 
recurrent back pain. 

Similarly, United States Air Force Reserve records are also 
negative for evidence relating to a low back disability.  In 
his Report of Medical History dated in September 1982, the 
veteran in denied recurrent back pain.  He described his 
health as good and stated that he was taking no medications.  
In December 1982, the Report of Medical History made no 
reference to a back disability, and the veteran again denied 
recurrent back pain.  He asserted he had no medical defect, 
disease, or disability which would disqualify him for full 
military duty.  

In response to a request from the Air Force Reserve for his 
current mailing address in April 1986, veteran stated that 
since enlistment he had been stricken with cancer and had had 
to resign from his job because of surgery.  His current 
enlistment would expire in October 1988.  

VA outpatient treatment reports from June 1991 through June 
1993 note a reported history of a painful back for 20 years 
due to an injury in 1970 in a motor vehicle accident.  In 
October 1991, the veteran underwent his first VA orthopedic 
examination.  At that time, he reported recent symptoms of 
chronic recurring low back pain with radiation to the groin.  
Examination revealed spasm of the lumbar paraspinal muscles 
with loss of lumbar lordosis, limited forward bending, 
negative straight leg raising.  An x-ray of the lumbar spine 
had shown a mild narrowing of L3-L4, but no stenosis.  The 
assessment was recurrent low back pain.  Outpatient notes in 
November 1991 mentioned a history of chronic low back pain 
increasing in severity over the last several weeks, with 
radiation into both hips and legs, but no numbness or 
weakness of the legs.  

An August 1993 VA disabilty evaluation examination included 
the veteran's report of a motor vehicle accident in January 
1970 with resultant back injury and contused kidney.  He 
stated that he had had ongoing intermittent problems with his 
back until two years ago, when the pain became constant and 
radiated down the anterior aspect of both legs to his knees, 
but without paresthesias in his lower extremities.  The 
veteran was examined disrobed.  He walked with a slow gait, 
using a cane, and an exaggerated limp, which markedly 
decreased when he thought he was unobserved.  He appeared to 
have no discomfort in dressing and undressing.  

Examination of his back in the erect position revealed the 
shoulders to be level, the musculature symmetrical, and the 
normal spinal curves maintained.  There was no spinous 
tenderness, paravertebral spasm, or pelvic tilt.  During 
range of motion testing, examiner had the distinct impression 
that the veteran was not exerting maximum effort in carrying 
out these maneuvers.  In the supine position, straight leg 
raising resulted in a complaint of tightness in the 
hamstrings, but no back pain.  Hoover's sign was positive, 
which is usually an indication that the examinee is 
voluntarily restricting his leg raising ability.  In a 
sitting position with his knees fully extended, the veteran 
was able to flex both thighs to 90 degrees.  His legs were of 
equal length, with no evidence of muscle weakness or 
neurological deficits in the lower extremities.  Radiological 
examination of lumbosacral spine had shown moderate narrowing 
of the L5-S1 interspace with associated productive changes 
about the contiguous vertebral bodies, which had occurred 
since the previous examination of October 1991.  This 
examiner's impression was minimal osteoarthritis of lumbar 
spine with degenerative disk disease at L5 and S1, with a 
strong psychological component.  

In October 1994, Jonathan Greenberg, M.D., a private 
orthopedic surgeon, wrote that he had reviewed the results of 
the x-ray studies and a magnetic resonance imagining (MRI) 
scan with the veteran.  Dr. Greenberg attributed the 
veteran's symptoms to severe L5-S1 degenerative disc disease 
with evidence of disc herniation and foraminal encroachment, 
as well as severe at L5-S1 spondylitic disease.  A bone scan 
was consistent with an ongoing active arthritic process 
involving the joints at L5-S1 as a result of his degenerative 
disease.  The diagnosis was L5-S1 disc herniation with severe 
spondylitic disease at L5-S1 and secondary lumbar 
radiculopathy and myofascial symptomatology.  In February 
1995, Dr. Greenberg noted that the veteran continued to have 
residual lumbosacral spine tenderness.  His diagnosis at that 
time was chronic significant L5-S1 degenerative disc disease 
and degenerative spondylitic disease with foraminal 
encroachment and intermittent sciatica.  

Pursuant to Board remand, the veteran underwent another VA 
orthopedic examination in April 1997.  His current symptoms 
included excruciating pain with radiation into the buttocks 
and the anterolateral aspect of both thighs.  Having 
thoroughly reviewed the records, this VA examiner stated that 
a bone scan in 1994 had revealed degenerative changes, but 
otherwise had been normal.  An MRI in September 1994 showed 
degenerative disc disease, but no significant evidence of 
neural compressive pathology.  On physical examination, the 
veteran walked quite slowly, using a cane on the right and 
leaning to the right side.  He appeared to have an 
exaggerated limp, relying on his cane for support.  The 
lumbar spine revealed tenderness to palpation at the 
lumbosacral junction in the paraspinous muscles bilaterally, 
as well as tenderness in the sciatic notch.  Range of motion 
testing of the lumbar spine could not be completed, as the 
veteran refused to participate in the exercises, stating that 
this was too painful for him.  He was unable to stand on his 
toes and heels without exaggerated support from leaning on 
the examination table and the use of his cane, all the time 
complaining of pain.  There was a tremor in his extremities 
as he moved from the chair to the examination table.  A 
sitting root test was negative and straight leg raise 
significant only at 45 degrees for pain in the low back and 
buttock.  Sensory testing was completely normal in the lower 
extremities.  Motor strength testing revealed 4/5 strength 
and showed strength against resistance.  Reports of x-rays 
revealed very mild spina bifida occulta at L5, as well as 
degenerative disc disease at L5-S1, and lumbarization of the 
first sacral vertebra.  The impression was low back pain with 
degenerative disc disease at L5-S1, subjective complaints of 
sciatica and radiation of pain of his anterolateral thigh; 
lumbarization of first sacral vertebra; and spina bifida 
occulta at L5.  

As requested specifically by the Board in its remand, this 
examiner offered his medical opinion.  He mentioned, first, 
that he believed the veteran had given submaximal effort 
during this examination.  He opined that the lumbarization of 
the sacral vertebra and spina bifida occulta at L5 were not a 
source of chronic back pain, but that the back pain was most 
likely secondary to the degenerative disc disease at L5-S1.  
He did not think that this degenerative disc disease had 
resulted from or had been caused by or aggravated by the 
service-connected disorder.  The signs and symptoms of 
chronic low back pain with radiation into the buttocks and 
anterolateral thighs could be attributed, he felt, to the 
degenerative disc disease at L5-S1.  As to the motor vehicle 
accident in January 1970, this examiner was unable to 
determine if it had caused or had any effect on the 
degenerative disc disease, but noted that the evidence did 
not show a diagnosis of degenerative disc disease in the 
lumbar spine until seen by Dr. Greenberg [in 1994].  He 
concluded that it is well established in the literature that 
lumbarization of the sacral vertebrae and spina bifida 
occulta are not significant causes of neural compressive 
pathology or spinal stenosis as exhibited in this individual.  

Records were also received from  Robert M. Faber, M.D., the 
veteran's family physician.  In May 1997, Dr. Faber re-
evaluated the data, including MRI's from 1995 and recent 
noninvasive arterial studies of the legs, noting an L5-S1 
abnormality on MRI and current complaints of pain along the 
L5-S1 dermatome which affected the veteran's gait and his 
ability to be comfortable even at rest.  Examination 
disclosed point tenderness along the L5-S1 region and normal 
straight leg raising with internal and external rotation of 
the hips.  The diagnosis was low back pain syndrome with 
obvious arthritis and evidence of clinical deformity; rule 
out myeloma; rule out metastatic malignancy; rule our 
undiagnosed arthritic disorder or nerve dysfunction disorder; 
degenerative joint disease.  

In a June 1997 letter, Dr. Faber stated that he was writing 
in support of the veteran's request for an increase in his 
disability status due to the condition of his lumbosacral 
spine.  Since the time of the 1994 MRI scan, the veteran had 
had a clinical deterioration.  Dr. Faber estimated, that 
based on these data and the likelihood that worsening of his 
anatomical status has occurred over the course of the last 
three years, the veteran was 40 percent disabled due to his 
low back disorder.  

In January 1998, the veteran was seen by Dr. Greenberg for 
the first visit since February 1995.  Physical examination 
revealed direct lumbosacral tenderness as well as sacroiliac 
tenderness, but no sciatic notch or buttock tenderness.  The 
impression was L5-S1 degenerative disc disease with 
spondylosis and a lumbar myofascial syndrome.  

Re-evaluation by Dr. Faber in January 1998 indicated that the 
abnormalities delineated in a recent MRI represented a 
worsening over similar studies that were taken in 1994.  
Historically, the veteran had osteoarthritis involving his 
entire body, but especially painful in the lumbosacral spine.  
Despite a number of attempts to treat with various non-
steroidal and steroidal anti-inflammatories, the veteran had 
had lack of relief from his pain and had been forced to use a 
cane.  The impression was severe osteoarthritis with 
limitation in range of motion and gait.  

In February 1998, Dr. Greenberg noted that the veteran 
suffered from severe L5-S1 degenerative disc disease and 
degenerative joint disease with facet arthropathy and 
secondary spondylitic changes with chronic low back pain with 
lumbosacral radiculopathy.  He was of the opinion that the 
veteran's limitations remained the same as they were in 1995.  
There was no question that the veteran was incapacitated and 
disabled as a result of the L5-S1 intervertebral disc 
syndrome and secondary lumbosacral strain.  A second letter 
from Dr. Greenberg in February 1998 included his 
recommendation that the veteran consider an L5-S1 
decompression with cage instrumentation fusion and his belief 
that the his condition would worsen if not treated 
surgically.

The veteran was examined in October 1998 by a different VA 
orthopedic examiner, who related a reported history of 
initial onset in the early 1960's, when the veteran, while 
walking down the street, was gripped with severe, sharp, 
stabbing pains that brought him to the ground.  According to 
the veteran, the motor vehicle accident had definitely 
worsened his symptoms, with present symptoms severe and 
incapacitating.  Of note during the orthopedic examination 
was that, with the range of motion strength testing as well 
as with provocative testing in the lower extremities, his 
pain seemed to be out of proportion.  Although he had a 
deliberate, short-stride gait that was slightly wide based, 
there was no evidence of foot drop.  There was no difficulty 
with toe and heel raises.  Inspection and palpation of the 
back showed a level pelvis and shoulders.  There was no clear 
myospasm, but some tightness in the paraspinous muscles at 
the lumbosacral junction, which was diffusely tender.  Range 
of motion of lumbar spine was markedly decreased secondary to 
pain. Neurologic testing of the lower extremities showed no 
focal motor weakness, but did have some break-away weakness 
of the extensor hallucis longus bilaterally.  Provocative 
testing showed a positive straight leg raise on the left, 
tested sitting.  The majority of this was back pain, although 
he did have some radiating pain down the buttock and leg.  
Radiographs in February 1998 noted a transitional S1 
vertebral body with bilateral lateral articulations, which 
appeared to be autofused, spina bifida occult present at L5 
and S1, markedly narrowed L5-S1 disc space with a vacuum 
sign, and evidence of anterior spurring.  MRI in January 1998 
showed degenerative changes with marked narrowing at the L5-
S1 disc, as well as bilateral foraminal stenosis with 
compression of the S1 nerve root and evidence of facet 
hypertrophy and a central bulge at the L5-S1 which was in 
contact with the fecal sac, but did not appear to be 
significantly compressing.  The impression was severe 
degenerative disc disease of the lumbar spine with foraminal 
stenosis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through application of statutory presumptions.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Therefore, the essential issue as to this claim is whether 
the veteran's degenerative joint disease of the lumbosacral 
spine may be service connected directly or secondarily.  It 
is acknowledged that the veteran currently has degenerative 
joint disease of the lumbosacral spine and thus meets the 
first prong of the well-grounded criteria.  There is no 
evidence, however, to show that he had this disorder in 
service.  Service medical records clearly reveal that his 
intermittent low back pain in service was due to his 
congenital spine disorders, as repeated tests and 
radiological examinations in service had shown no signs or 
symptoms which could be attributed to either degenerative 
joint disease or degenerative disc disease.  

In particular, the Board notes there is no medical evidence 
of the existence of an acquired back disorder or disorders 
until 1991, when X-ray studies showed degenerative changes at 
L3- L4.  On VA examination in 1993, the veteran stated that 
his back problems had become severe with constant pain and 
radiation to his legs two years previously, or, 
approximately, in 1991.  This date is more than twenty years 
after discharge from active military service and, hence, 
remote in time from active military service. 

Additionally, while the claims file is replete with medical 
records relative to the veteran's low back disorders, no 
physician has associated by competent medical evidence the 
current degenerative joint disease to any disorder or injury 
during active military service.  And, in fact, a VA examiner 
recently concluded that the` veteran's acquired back 
disorder, degenerative disc disease, was not caused by, or 
aggravated by, the service connected disorder.  There is no 
medical opinion to the contrary.  Although the veteran 
himself has attributed his current low back disabilities to a 
back injury in a motor vehicle accident in January 1970, 
service medical records indicate that the accident (which 
actually occurred in June 1970) did not involve injury to the 
low back.  The veteran as a lay person is capable of 
describing his symptoms.  A question which centers upon the 
relationship of one medical condition to another is not a 
relationship susceptible to informed lay observation.  For 
there to be credible evidence of such relationship, competent 
medical evidence is required.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Appeals for 
Veterans Claims has held that when an RO does not 
specifically address the question whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Furthermore, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
submit a well-grounded claim for service connection for the 
claimed condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  

II.  An Increased Disability Evaluation for Congenital 
Disorders

The Board notes that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  
The veteran has been evaluated at 10 percent under 38 C.F.R. 
4.71a, Diagnostic Code § 5295, pertaining to lumbosacral 
strain.  If the disorder is severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is warranted.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent evaluation is warranted.  
With characteristic pain on motion, a 10 percent evaluation 
is warranted.  If there are slight subjective symptoms only, 
the disorder is noncompensable.  

As to an increased rating, the veteran appears to claim that 
his current diagnoses of degenerative joint disease and 
degenerative disc disease are part and parcel of his service-
connected congenital disorders of lumbarization of the first 
sacral vertebrae and spina bifida, L5, and that the combined 
disorders should thus be granted a much higher evaluation.  
Other than his own statements, however, he has not shown any 
such relationship.  No physician has suggested that the 
congenital disorders identified in service and the 
degenerative diseases diagnosed in 1991 and 1994 are the same 
disease or are interrelated.  No physician has provided an 
opinion that the veteran's current symptomatology is due to 
the congenital disorders.  Although it is reasonable to 
assume, as did the RO in its grant of a 10 percent 
evaluation, that some of the low back pain may be 
attributable to the service-connected lumbarization of the 
first sacral vertebra and spina bifida, the cause of the 
symptoms of severe pain with radiation into the buttocks and 
thighs was considered by the recent VA examiners to have been 
the sole result of degenerative disc disease and not the 
service-connected disorders.  Accordingly, the Board finds 
that the evaluation in question is commensurate with the 
degree of disability attributable to the service-connected 
disorders.  In making its determination, the Board has 
considered all of the evidence thoroughly and 
sympathetically.  It also has considered the doctrine of 
benefit of doubt under 38 U.S.C.A. § 5107, but finds that the 
record does not provide an approximate balance of positive 
and negative evidence on the merits.  Therefore, there is no 
reasonable basis for granting an evaluation of more than 10 
percent for the lumbarization of the first sacral vertebra 
and spin bifida, L5.  


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is denied.  

An evaluation in excess of 10 percent for lumbarization of 
the sacral vertebra and spina bifida, L5, with chronic low 
back pain, is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

